Citation Nr: 0201316	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  97-00 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether a timely substantive appeal has been filed as to the 
issue of entitlement to an effective date prior to May 12, 
1988 for the grant of a 10 percent evaluation for residuals 
of a left rib fracture.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



REMAND

The veteran served on active duty from September 1975 to 
September 1978.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a November 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted a 10 percent 
evaluation for service-connected residuals of a left rib 
fracture effective from May 12, 1988.  A notice of 
disagreement as to the assigned effective date was received 
in February 1996 and a statement of the case was issued in 
November 1996.  A VA Form 9, Substantive Appeal was received 
on January 24, 1997.  

In a September 1998 decision, the Board determined that a 
timely substantive appeal had not been filed as to the claim 
of entitlement to an effective date prior to May 12, 1988 for 
the grant of a 10 percent evaluation for residuals of a left 
rib fracture, and the claim was dismissed.  In a November 
2000 decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) vacated the Board's September 
1998 decision and remanded the matter to the Board to provide 
the veteran with an opportunity to submit evidence or 
argument on the issue of the timeliness of the substantive 
appeal.

In an August 2001 letter to the veteran, the Board indicated 
that the purpose of the letter was to ascertain whether she 
objected to the Board's adjudication of the substantive 
appeal jurisdictional issue in the first instance and to 
provide her with an opportunity to submit evidence or 
argument she might have that showing it was filed on time.  
The veteran was also informed of her right to request a 
hearing as to this issue.  The Board's letter noted that if 
no response was received within 60 days from the date of the 
letter, the case would be returned to the RO for their 
consideration of the substantive appeal jurisdictional issue.

A review of the record reflects that the veteran has not 
responded to the Board's August 2001 letter and the 60-day 
period has expired.  Accordingly, this matter is 

REMANDED to the RO for the following action.  

1.  The RO should inform the veteran that 
it will be considering the matter of 
whether a timely substantive appeal was 
filed as to the issue of entitlement to 
an effective date prior to May 12, 1988 
for the grant of a 10 percent evaluation 
for service-connected residuals of a left 
rib fracture.  The veteran should be 
asked whether she wishes to submit 
additional evidence or argument 
pertaining to this matter.  She should 
also be advised that she may appear at a 
hearing to present argument on this 
issue. 

2.  The RO should adjudicate the issue of 
the timeliness of the substantive appeal 
and furnish the veteran with a 
supplemental statement of the case as to 
that legal matter, including notice of 
all appellate rights. An opportunity to 
respond should be provided to the veteran 
and her representative, if any.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to afford the veteran 
due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




